ENTRY ORDER

                                          2018 VT 133

                         SUPREME COURT DOCKET NO. 2018-075

                                   DECEMBER TERM, 2018

 In re Phyllis McCoy-Jacien, Esq. (Office of      }    Original Jurisdiction
 Disciplinary Counsel*)                           }
                                                  }    Professional Responsibility
                                                  }
                                                  }    PRB DOCKET NO. 2018-024

                        In the above-entitled cause, the Clerk will enter:


       ¶ 1.    Respondent Phyllis McCoy-Jacien, Esq. shall meet the trustee in this matter, Jess
Schwidde, Esq., at her law office in Whitehall, New York on Tuesday, December 11, 2018 at
9:00 a.m. in order to comply with the purge conditions set in this Court’s December 10, 2018
order. If respondent fails to comply with this order, she will be subject to rearrest.

        ¶ 2.    The trustee shall provide the Court with an affidavit of compliance indicating the
status of respondent’s compliance with this Court’s December 10, 2018 order as soon as possible
after he completes review of the records.

       ¶ 3.    Respondent is released from custody upon acceptance of service of this order.


                                               BY THE COURT:



                                               Paul L. Reiber, Chief Justice

     Publish
                                               Marilyn S. Skoglund, Associate Justice
     Do Not Publish

                                               Beth Robinson, Associate Justice


                                               Harold E. Eaton, Jr., Associate Justice


                                               Karen R. Carroll, Associate Justice